FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                        March 23, 2015

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                         No. 14-1429
                                                (D.C. No. 1:13-CR-00160-PAB-17)
MARTIN ARIZMENDI-MORENO,                                    (D. Colo.)
a/k/a Chaleco,

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before GORSUCH, HOLMES, and MATHESON, Circuit Judges.


      Martin Arizmendi-Moreno entered into a plea agreement that included a

waiver of his right to appeal. He pleaded guilty to use of a communication facility to

facilitate a felony drug transaction in violation of 21 U.S.C. § 843(b) and (d)(1) and

was sentenced to forty-eight months of imprisonment. Despite the appeal waiver, he

appealed. Citing United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc)



*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(per curiam), the government moves to enforce the appeal waiver. We grant the

motion and dismiss the appeal.

      In evaluating a motion to enforce a waiver, we consider: “(1) whether the

disputed appeal falls within the scope of the waiver of appellate rights; (2) whether

the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Id. at 1325.

Mr. Arizmendi-Moreno, through counsel, concedes that the appeal waiver contained

in the plea agreement is enforceable. Upon our independent review of the plea

agreement and plea and sentencing hearing transcripts, we conclude that

Mr. Arizmendi-Moreno cannot establish any of the applicable exceptions to

enforcement of the appeal waiver and therefore the appeal waiver should be enforced.

      Accordingly, we grant the motion to enforce, and we dismiss this appeal


                                               Entered for the Court
                                               Per Curiam




                                         -2-